Exhibit 10.6.1

 

CENTRAL GARDEN & PET COMPANY

NONEMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

1. Grant of Option. Central Garden & Pet Company (the “Company”) hereby grants
to [Name of Director]. (the “Director”) under the Central Garden & Pet Company
Nonemployee Director Equity Incentive Plan (the “Plan”), as a separate incentive
in connection with his or her service on the Board and not in lieu of any fees
or other compensation for his or her services, a nonqualified stock option to
purchase, on the terms and conditions set forth in this Agreement and the Plan,
all or any part of an aggregate of [$100,000/Fair Market Value per Share] shares
of authorized but unissued or treasury shares of common stock, $0.01 par value,
of the Company (“Shares”). The option granted hereby is not intended to be an
incentive stock option within the meaning of section 422 of the Code.

 

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be $[Average of high and low selling price OR closing sale price
on date of grant], which is the Fair Market Value per Share on [Insert Grant
Date], 200[    ], the effective date of this Agreement (the “Grant Date”).

 

3. Number of Shares. The number and class of Shares specified in Paragraph 1
above, and/or the Exercise Price, are subject to appropriate adjustment in the
event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split-up, Share combination or other
change in the corporate structure of the Company affecting the Shares; provided,
however, that the number of Shares subject to this option shall always be a
whole number. Subject to any required action of the stockholders of the Company,
if the Company is the surviving corporation in any merger or consolidation, the
option granted hereunder (to the extent that it is still outstanding) shall
pertain to and apply to the securities to which a holder of the same number of
Shares that are then subject to the option would have been entitled.

 

4. Commencement of Exercisability. The right to exercise this option shall
accrue as to one-third (1/3) of the Shares subject thereto six (6) months from
the Grant Date, an additional one-third (1/3) of the Shares subject thereto
eighteen (18) months from the Grant date, and the final one-third (1/3) of the
Shares subject thereto thirty (30) months from the Grant Date; provided,
however, that, if prior to any such date, the Director terminates his service on
the Board on account of death or permanent and total disability within the
meaning of Section 22(e)(3) of the Code, the option shall become exercisable in
full on the date of such termination of service.

 

5. Termination of Option. The right to exercise this option shall terminate
forty-two (42) months from the Grant Date.

 

6. Persons Eligible to Exercise. This option shall be exercisable during the
Director’s lifetime only by the Director. This option is not transferable,
except that the Director may transfer this option (a) by a valid beneficiary
designation made in a form and manner acceptable to the Committee, or (b) by
will or the applicable laws of descent and distribution.

 

7. Death of the Director. To the extent exercisable after the Director’s death,
this option shall be exercised only by the Director’s designated beneficiary or
beneficiaries, or if no beneficiary survives the Director, by the person or
persons entitled to the option under the



--------------------------------------------------------------------------------

Director’s will, or if the Director fails to make a testamentary disposition of
the option, his or her legal representative. Any such transferee must furnish
the Company (a) written notice of his or her status as a transferee, (b)
evidence satisfactory to the Company to establish the validity of the transfer
of this option and compliance with any laws or regulations pertaining to such
transfer, and (c) written acceptance of the terms and conditions of this option
as set forth in this Agreement.

 

8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any Shares which may then be purchased (a) by giving written
notice of exercise to the Secretary of the Company (or his or her designee),
specifying the number of full Shares to be purchased and accompanied by full
payment of the Exercise Price thereof (and the amount of any income tax the
Company is required by law to withhold by reason of such exercise), and (b) by
giving satisfactory assurances in writing if requested by the Company, signed by
the person exercising the option, that the Shares to be purchased upon such
exercise are being purchased for investment and not with a view to the
distribution thereof.

 

9. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the purchase of Shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

 

10. No Rights of Stockholder. Neither the Director nor any person claiming under
or through the Director shall be or have any of the rights or privileges of a
stockholder of the Company in respect of any of the Shares issuable pursuant to
the exercise of this option, unless and until certificates representing such
Shares shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Director (or such other
person).

 

11. No Effect on Service. Nothing in this Agreement or the Plan shall interfere
with or limit in any way the right of the Company to terminate the Director’s
service on the Board at any time, with or without cause.

 

12. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
1340 Treat Blvd., Suite 600, Walnut Creek, CA 94597, or at such other address as
the Company may hereafter designate in writing. Any notice to be given to the
Director shall be addressed to the Director at the address set forth beneath the
Director’s signature hereto, or at such other address as the Director may
hereafter designate in writing. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified and deposited, postage and registry fee
prepaid, in a United States post office.

 

13. Option is Not Transferable. Except as otherwise provided herein, this option
and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge,

 

2



--------------------------------------------------------------------------------

hypothecate or otherwise dispose of this option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this option and the rights and privileges conferred hereby
immediately shall become null and void.

 

14. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

15. Conditions to Exercise. The Exercise Price for this option must be paid in
the legal tender of the United States. Exercise of this option will not be
permitted until satisfactory arrangements have been made for the payment of the
appropriate amount of withholding taxes (as determined by the Company).

 

16. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

 

17. Board Authority. The Board shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith. All actions taken and
all interpretations and determinations made by the Board in such connection
shall be final and binding upon the Director, the Company and all other
interested persons, and shall be given the maximum deference permitted by law.
No member of the Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.

 

18. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 

19. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, effective as of the Grant Date.

 

CENTRAL GARDEN & PET COMPANY

 

By  

 

 

--------------------------------------------------------------------------------

[Name]     [Title]    

 

--------------------------------------------------------------------------------

[Name of Director]

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address

 

--------------------------------------------------------------------------------

Social Security Number

 

4